Case 1:19-cv-21067-MGC Document 1 Entered on FLSD Docket 03/20/2019 Page 1 of 15



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA


  CHRISTIAN LAROSA,
  individually and on behalf of all
  others similarly situated,                                      CLASS ACTION

          Plaintiff,                                              JURY TRIAL DEMANDED

  v.

  MARZUCCO SIGNATURE HOMES AND REAL
  ESTATE, LLC D/B/A MARZUCCO REAL ESTATE,

        Defendant.
  __________________________________/

                                      CLASS ACTION COMPLAINT

          Plaintiff Christian LaRosa brings this class action against Defendant Marzucco Signature

  Homes and Real Estate, LLC d/b/a Marzucco Real Estate (“Defendant”) and alleges as follows

  upon personal knowledge as to himself and his own acts and experiences, and, as to all other

  matters, upon information and belief, including investigation conducted by his attorneys.

                                       NATURE OF THE ACTION

          1.       This is a putative class action under the Telephone Consumer Protection Act, 47 U.S.C.

  § 227 et seq., (“TCPA”), arising from Defendant’s knowing and willful violations of the TCPA.

          2.       Defendant provides real estate brokerage services which includes the buying and selling

  of residential real estate.

          3.       Defendant engages in unsolicited telemarketing directed towards prospective customers

  with no regard for consumers’ privacy rights.

          4.       Defendant’s telemarketing consists of sending text messages to consumers

  soliciting them to purchase and/or list their properties with Defendant.


                                                     1
Case 1:19-cv-21067-MGC Document 1 Entered on FLSD Docket 03/20/2019 Page 2 of 15



          5.      Defendant caused thousands of unsolicited text messages to be sent to the cellular

  telephones of Plaintiff and Class Members, causing them injuries, including invasion of their privacy,

  aggravation, annoyance, intrusion on seclusion, trespass, and conversion.

          6.       Through this action, Plaintiff seeks injunctive relief to halt Defendant’s illegal conduct.

  Plaintiff also seeks statutory damages on behalf of himself and Class Members, as defined below, and

  any other available legal or equitable remedies resulting from the illegal actions of Defendant.

                                      JURISDICTION AND VENUE

          7.      Jurisdiction is proper under 28 U.S.C. § 1331 as Plaintiff alleges violations of a federal

  statute. Jurisdiction is also proper under 28 U.S.C. § 1332(d)(2) because Plaintiff alleges a national class,

  which will result in at least one Class member belonging to a different state than Defendant. Plaintiff

  seeks up to $1,500.00 in damages for each call in violation of the TCPA, which, when aggregated among

  a proposed class numbering in the tens of thousands, or more, exceeds the $5,000,000.00 threshold for

  federal court jurisdiction under the Class Action Fairness Act (“CAFA”).

          8.      Venue is proper in the United States District Court for the Southern District of Florida

  pursuant to 28 U.S.C. §§ 1391(b) and (c) because Defendant is deemed to reside in any judicial district

  in which it is subject to the court’s personal jurisdiction, and because Defendant provides and markets

  its services within this district thereby establishing sufficient contacts to subject it to personal

  jurisdiction. Further, Defendant’s tortious conduct against Plaintiff occurred within this district and, on

  information and belief, Defendant has sent the same text message complained of by Plaintiff to other

  individuals within this judicial district, such that some of Defendant’s acts have occurred within this

  district, subjecting Defendant to jurisdiction here.




                                                         2
Case 1:19-cv-21067-MGC Document 1 Entered on FLSD Docket 03/20/2019 Page 3 of 15



                                                  PARTIES

             9.    Plaintiff is a natural person who, at all times relevant to this action, was a resident of

  Miami-Dade County, Florida.

             10.   Defendant is a Florida corporation with its principal address at 2336 J&C BLVD.,

  Naples, FL 34109. Defendant directs, markets, and provides business activities throughout the State of

  Florida.

                                                 THE TCPA

             11.   The TCPA prohibits: (1) any person from calling a cellular telephone number; (2) using

  an automatic telephone dialing system; (3) without the recipient’s prior express consent. 47 U.S.C. §

  227(b)(1)(A).

             12.   The TCPA defines an “automatic telephone dialing system” (“ATDS”) as “equipment

  that has the capacity - (A) to store or produce telephone numbers to be called, using a random or

  sequential number generator; and (B) to dial such numbers.” 47 U.S.C. § 227(a)(1).

             13.   The TCPA exists to prevent communications like the ones described within this

  Complaint. See Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).

             14.   In an action under the TCPA, a plaintiff must show only that the defendant “called a

  number assigned to a cellular telephone service using an automatic dialing system or prerecorded

  voice.” Breslow v. Wells Fargo Bank, N.A., 857 F. Supp. 2d 1316, 1319 (S.D. Fla. 2012), aff'd, 755

  F.3d 1265 (11th Cir. 2014).

             15.   The Federal Communications Commission (“FCC”) is empowered to issue rules and

  regulations implementing the TCPA. According to the FCC’s findings, calls in violation of the TCPA

  are prohibited because, as Congress found, automated or prerecorded telephone calls are a greater

  nuisance and invasion of privacy than live solicitation calls, and such calls can be costly and



                                                       3
Case 1:19-cv-21067-MGC Document 1 Entered on FLSD Docket 03/20/2019 Page 4 of 15



  inconvenient. The FCC also recognized that wireless customers are charged for incoming calls whether

  they pay in advance or after the minutes are used.

          16.     In 2012, the FCC issued an order further restricting automated telemarketing calls,

  requiring “prior express written consent” for such calls to wireless numbers. See In the Matter of Rules

  & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C.R. 1830, 1838 ¶ 20 (Feb.

  15, 2012) (emphasis supplied).

          17.     To obtain express written consent for telemarketing calls, a defendant must establish

  that it secured the plaintiff’s signature in a form that gives the plaintiff a “‘clear and conspicuous

  disclosure’ of the consequences of providing the requested consent….and [the plaintiff] having received

  this information, agrees unambiguously to receive such calls at a telephone number the [plaintiff]

  designates.” In re Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C.R.

  1830, 1837 ¶ 18, 1838 ¶ 20, 1844 ¶ 33, 1857 ¶ 66, 1858 ¶ 71 (F.C.C. Feb. 15, 2012).

          18.     The TCPA regulations promulgated by the FCC define “telemarketing” as “the

  initiation of a telephone call or message for the purpose of encouraging the purchase or rental of, or

  investment in, property, goods, or services.” 47 C.F.R. § 64.1200(f)(12). In determining whether a

  communication constitutes telemarketing, a court must evaluate the ultimate purpose of the

  communication. See Golan v. Veritas Entm't, LLC, 788 F.3d 814, 820 (8th Cir. 2015).

          19.     “Neither the TCPA nor its implementing regulations ‘require an explicit mention of a

  good, product, or service’ where the implication of an improper purpose is ‘clear from the context.’”

  Id. (citing Chesbro v. Best Buy Stores, L.P., 705 F.3d 913, 918 (9th Cir. 2012)).

          20.     “‘Telemarketing’ occurs when the context of a call indicates that it was initiated and

  transmitted to a person for the purpose of promoting property, goods, or services.” Golan, 788 F.3d at

  820 (citing 47 C.F.R. § 64.1200(a)(2)(iii) & 47 C.F.R. § 64.1200(f)(12)); In re Rules and Regulations



                                                       4
Case 1:19-cv-21067-MGC Document 1 Entered on FLSD Docket 03/20/2019 Page 5 of 15



  Implementing the Telephone Consumer Protection Act of 1991, 18 F.C.C. Rcd at 14098 ¶ 141, 2003

  WL 21517853, at *49).

            21.    The FCC has explained that calls motivated in part by the intent to sell property, goods,

  or services are considered telemarketing under the TCPA.               See In re Rules and Regulations

  Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14014, ¶¶ 139-142 (2003).

  This is true whether call recipients are encouraged to purchase, rent, or invest in property, goods, or

  services during the call or in the future. Id.

            22.    In other words, offers “that are part of an overall marketing campaign to sell

  property, goods, or services constitute” telemarketing under the TCPA. See In re Rules and

  Regulations Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14014, ¶ 136

  (2003).

            23.    If a call is not deemed telemarketing, a defendant must nevertheless demonstrate that it

  obtained the plaintiff’s prior express consent. See In the Matter of Rules and Regulaions Implementing

  the Tel. Consumer Prot. Act of 1991, 30 FCC Rcd. 7961, 7991-92 (2015) (requiring express consent

  “for non-telemarketing and non-advertising calls”).

            24.    Further, the FCC has issued rulings and clarified that consumers are entitled to the same

  consent-based protections for text messages as they are for calls to wireless numbers. See Satterfield v.

  Simon & Schuster, Inc., 569 F.3d 946, 952 (9th Cir. 2009) (“The FCC has determined that a text

  message falls within the meaning of ‘to make any call’ in 47 U.S.C. § 227(b)(1)(A)”).

            25.    With respect to standing, as recently held by the United States Court of Appeals for the

  Ninth Circuit:

                   Unsolicited telemarketing phone calls or text messages, by their nature,
                   invade the privacy and disturb the solitude of their recipients. A plaintiff
                   alleging a violation under the TCPA “need not allege any additional
                   harm beyond the one Congress has identified.”


                                                        5
Case 1:19-cv-21067-MGC Document 1 Entered on FLSD Docket 03/20/2019 Page 6 of 15




  Van Patten v. Vertical Fitness Grp., LLC, 847 F.3d 1037 (9th Cir. 2017) (quoting Spokeo, Inc. v.

  Robins, 136 S. Ct. 1540 (2016)).

          26.     Similarly, the United States Court of Appeals for the Second Circuit recently held that

  the receipt of a telemarketing or unsolicited call “demonstrates more than a bare violation and satisfies

  the concrete-injury requirement for standing.” Leyse v. Lifetime Entm't Servs., LLC, Nos. 16-1133-

  cv, 16-1425-cv, 2017 U.S. App. LEXIS 2607 (2d Cir. Feb. 15, 2017) (citing In re Methyl Tertiary

  Butyl Ether (MTBE) Prods. Liab. Litig., 725 F.3d 65, 105 (2d Cir. 2013) ("The injury-in-fact necessary

  for standing need not be large; an identifiable trifle will suffice."); Golan v. Veritas Entm't, LLC, 788

  F.3d 814, 819-21 (8th Cir. 2015) (holding that receipt of two brief unsolicited robocalls as voicemail

  messages was sufficient to establish standing under TCPA); Palm Beach Golf Ctr.-Boca, Inc. v. John

  G. Sarris, D.D.S., P.A., 781 F.3d 1245, 1252 (11th Cir. 2015) (holding that injury under similar TCPA

  provision may be shown by one-minute occupation of fax machine)).

                                                  FACTS

          27.     On or about February 14, 2019, Defendant caused the following automated text message

  to be transmitted to Plaintiff’s cellular telephone number ending in 4254 (“4254 Number”):




                                                     6
Case 1:19-cv-21067-MGC Document 1 Entered on FLSD Docket 03/20/2019 Page 7 of 15




          28.      Defendant’s text message constitutes telemarketing/advertising because it promotes

  Defendant’s business, goods and services.

          29.      Specifically, Defendant asks Plaintiff to “sit down with [him]” to “talk about what

  [Defendant] can do to get [Plaintiff’s] home sold within 60 days!”

          30.      Defendant collects a commission for every home it sells or helps to sell.

          31.      Plaintiff received the subject text message within this judicial district and, therefore,

  Defendant’s violation of the TCPA occurred within this district.

          32.      Upon information and belief, Defendant caused similar text messages to be sent to

  individuals residing within this judicial district.

          33.      At no point in time did Plaintiff provide Defendant with his express consent to be

  contacted by text messages using an ATDS.

          34.      Plaintiff is the sole user of the 4254 Number.

          35.      The number used by or on behalf of Defendant (239-232-2188) is known as a “long

  code,” a standard 10-digit phone number that enabled Defendant to send SMS text messages en masse,

  while deceiving recipients into believing that the message was personalized and sent from a telephone

  number operated by an individual.

          36.      Long codes work as follows: Private companies known as SMS gateway providers have

  contractual arrangements with mobile carriers to transmit two-way SMS traffic. These SMS gateway

  providers send and receive SMS traffic to and from the mobile phone networks' SMS centers, which

  are responsible for relaying those messages to the intended mobile phone. This allows for the

  transmission of a large number of SMS messages to and from a long code.

          37.      The impersonal and generic nature of Defendant’s text message, demonstrates that



                                                        7
Case 1:19-cv-21067-MGC Document 1 Entered on FLSD Docket 03/20/2019 Page 8 of 15



  Defendant utilized an ATDS in transmitting the messages.

          38.     To send the text messages, Defendant used a messaging platform (the “Platform”) that

  permitted Defendant to transmit thousands of automated text messages without any human

  involvement.

          39.     The Platform has the capacity to store telephone numbers, which capacity was in fact

  utilized by Defendant.

          40.     The Platform has the capacity to generate sequential numbers, which capacity was in

  fact utilized by Defendant.

          41.     The Platform has the capacity to dial numbers in sequential order, which capacity was

  in fact utilized by Defendant.

          42.     The Platform has the capacity to dial numbers from a list of numbers, which capacity

  was in fact utilized by Defendant.

          43.     The Platform has the capacity to dial numbers without human intervention, which

  capacity was in fact utilized by Defendant.

          44.     The Platform has the capacity to schedule the time and date for future transmission of

  text messages, which occurs without any human involvement.

          45.     Additionally, the Platform has an auto-reply function that results in the transmission of

  text messages to individual’s cellular telephones automatically from the system, and with no human

  intervention, in response to a keyword (e.g. “STOP”) being sent by a consumer, which function was

  also utilized by Defendant on February 14, 2019. As shown below:




                                                     8
Case 1:19-cv-21067-MGC Document 1 Entered on FLSD Docket 03/20/2019 Page 9 of 15




           46.   To transmit the messages at issue, the Platform automatically executed the following

  steps:

                     (1) The Platform retrieved each telephone number from a list of numbers in the

                         sequential order the numbers were listed;

                     (2) The Platform then generated each number in the sequential order listed and

                         combined each number with the content of Defendant’s message to create

                         “packets” consisting of one telephone number and the message content;




                                                   9
Case 1:19-cv-21067-MGC Document 1 Entered on FLSD Docket 03/20/2019 Page 10 of 15



                       (3) Each packet was then transmitted in the sequential order listed to an SMS

                           aggregator, which acts an intermediary between the Platform, mobile carriers

                           (e.g. AT&T), and consumers.

                       (4) Upon receipt of each packet, the SMS aggregator transmitted each packet –

                           automatically and with no human intervention – to the respective mobile carrier

                           for the telephone number, again in the sequential order listed by

                           Defendant. Each mobile carrier then sent the message to its customer’s mobile

                           telephone.

           47.     The above execution these instructions occurred seamlessly, with no human

   intervention, and almost instantaneously. Indeed, the Platform is capable of transmitting thousands of

   text messages following the above steps in minutes, if not less.

           48.     Further, the Platform “throttles” the transmission of the text messages depending on

   feedback it receives from the mobile carrier networks. In other words, the platform controls how

   quickly messages are transmitted depending on network congestion. The platform performs this

   throttling function automatically and does not allow a human to control the function.

           49.     The following graphic summarizes the above steps and demonstrates that the dialing of

   the text messages at issue was done by the Platform automatically and without any human intervention:




           50.     Defendant’s unsolicited text message caused Plaintiff actual harm, including invasion

   of her privacy, aggravation, annoyance, intrusion on seclusion, trespass, and conversion. Defendant’s

                                                      10
Case 1:19-cv-21067-MGC Document 1 Entered on FLSD Docket 03/20/2019 Page 11 of 15



   text message also inconvenienced Plaintiff and caused disruption to his daily life.

                                          CLASS ALLEGATIONS

                 PROPOSED CLASS

           51.      Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23, on behalf of

   himself and all others similarly situated.

           52.      Plaintiff brings this case on behalf of the below defined Class:

                        All persons within the United States who, within the four
                        years prior to the filing of this Complaint, were sent a text
                        message using the same type of equipment used to text
                        message Plaintiff, from Defendant or anyone on
                        Defendant’s behalf, to said person’s cellular telephone
                        number.

           53.      Defendant and its employees or agents are excluded from the Class. Plaintiff does not

   know the number of members in the Class but believes the Class members number in the several

   thousands, if not more.

              NUMEROSITY

           54.      Upon information and belief, Defendant has placed automated calls to cellular telephone

   numbers belonging to thousands of consumers throughout the United States without their prior express

   consent. The members of the Class, therefore, are believed to be so numerous that joinder of all

   members is impracticable.

           55.      The exact number and identities of the Class members are unknown at this time and can

   be ascertained only through discovery. Identification of the Class members is a matter capable of

   ministerial determination from Defendants’ call records.

                 COMMON QUESTIONS OF LAW AND FACT

           56.      There are numerous questions of law and fact common to the Class which predominate

   over any questions affecting only individual members of the Class. Among the questions of law and

                                                       11
Case 1:19-cv-21067-MGC Document 1 Entered on FLSD Docket 03/20/2019 Page 12 of 15



   fact common to the Class are:

                        (1) Whether Defendant made non-emergency calls to Plaintiff and Class members’

                            cellular telephones using an ATDS;

                        (2) Whether Defendant can meet their burden of showing that they obtained prior

                            express written consent to make such calls;

                        (3) Whether Defendant’s conduct was knowing and willful;

                        (4) Whether Defendant is liable for damages, and the amount of such damages; and

                        (5) Whether Defendant should be enjoined from such conduct in the future.

           57.     The common questions in this case are capable of having common answers. If Plaintiff’s

   claim that Defendants routinely transmits text messages to telephone numbers assigned to cellular

   telephone services is accurate, Plaintiff and the Class members will have identical claims capable of

   being efficiently adjudicated and administered in this case.

                 TYPICALITY

           58.     Plaintiff’s claims are typical of the claims of the Class members, as they are all based

   on the same factual and legal theories.

                 PROTECTING THE INTERESTS OF THE CLASS MEMBERS

           59.     Plaintiff is a representative who will fully and adequately assert and protect the interests

   of the Class and has retained competent counsel. Accordingly, Plaintiff is an adequate representative

   and will fairly and adequately protect the interests of the Class.

                 SUPERIORITY

           60.     A class action is superior to all other available methods for the fair and efficient

   adjudication of this lawsuit, because individual litigation of the claims of all members of the Class is

   economically unfeasible and procedurally impracticable. While the aggregate damages sustained by the



                                                       12
Case 1:19-cv-21067-MGC Document 1 Entered on FLSD Docket 03/20/2019 Page 13 of 15



   Class are in the millions of dollars, the individual damages incurred by each member of the Class

   resulting from Defendant’s wrongful conduct are too small to warrant the expense of individual

   lawsuits. The likelihood of individual Class members prosecuting their own separate claims is remote,

   and, even if every member of the Class could afford individual litigation, the court system would be

   unduly burdened by individual litigation of such cases.

             61.   The prosecution of separate actions by members of the Class would create a risk of

   establishing inconsistent rulings and/or incompatible standards of conduct for Defendant. For example,

   one court might enjoin Defendant from performing the challenged acts, whereas another may not.

   Additionally, individual actions may be dispositive of the interests of the Class, although certain class

   members are not parties to such actions.

                                               COUNT I
                              Violations of the TCPA, 47 U.S.C. § 227(b)
                                (On Behalf of Plaintiff and the Class)

             62.   Plaintiff re-alleges and incorporates the foregoing allegations as if fully set forth

   herein.

             63.   It is a violation of the TCPA to make “any call (other than a call made for

   emergency purposes or made with the prior express consent of the called party) using any

   automatic telephone dialing system … to any telephone number assigned to a … cellular telephone

   service ….” 47 U.S.C. § 227(b)(1)(A)(iii).

             64.   The TCPA defines an “automatic telephone dialing system” (hereinafter “ATDS”)

   as “equipment which has the capacity – (A) to store or produce telephone numbers to be called,

   using a random or sequential number generator; and (B) to dial such numbers.” Id. at § 227(a)(1).

             65.   Defendant – or third parties directed by Defendant – used equipment having the

   capacity to store telephone numbers, using a random or sequential generator, and to dial such



                                                      13
Case 1:19-cv-21067-MGC Document 1 Entered on FLSD Docket 03/20/2019 Page 14 of 15



   numbers and/or to dial numbers from a list automatically, without human intervention, to make

   non-emergency telephone calls to the cellular telephones of Plaintiff and the other members of the

   Class.

            66.   These calls were made without regard to whether Defendant had first obtained

   express permission from the called party to make such calls. In fact, Defendant did not have prior

   express consent to call the cell phones of Plaintiff and the other members of the putative Class

   when its calls were made.

            67.   Defendant violated § 227(b)(1)(A)(iii) of the TCPA by using an automatic

   telephone dialing system to make non-emergency telephone calls to the cell phones of Plaintiff

   and the other members of the putative Class without their prior express consent.

            68.   As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the TCPA,

   Plaintiff and the other members of the putative Class were harmed and are each entitled to a

   minimum of $500.00 in damages for each violation. Plaintiff and the class are also entitled to an

   injunction against future calls.

            WHEREFORE, Plaintiff Christian LaRosa, on behalf of himself and the other members

   of the Class, prays for the following relief:

            a.    A declaration that Defendant’s prafctices described herein violate the Telephone

   Consumer Protection Act, 47 U.S.C. § 227;

            b.    A declaration that Defendant’s violations of the Telephone Consumer Protection

   Act, 47 U.S.C. § 227, were willful and knowing;

            c.    An injunction prohibiting Defendant from using an automatic telephone dialing

   system to call and text message telephone numbers assigned to cellular telephones without the

   prior express consent of the called party;



                                                   14
Case 1:19-cv-21067-MGC Document 1 Entered on FLSD Docket 03/20/2019 Page 15 of 15



           d.      An award of actual, statutory damages, and/or trebled statutory damages; and

           e.      Such further and other relief the Court deems reasonable and just.

                                              JURY DEMAND

            Plaintiff and Class Members hereby demand a trial by jury.

                               DOCUMENT PRESERVATION DEMAND

           Plaintiff demands that Defendant take affirmative steps to preserve all records, lists, electronic

   databases or other itemization of telephone numbers associated with Defendants and the communication

   or transmittal of the text messages as alleged herein.

   Date: March 20, 2019.

                                                                    Respectfully submitted,

                                                                    EISENBAND LAW, P.A.
                                                                    /s/ Michael Eisenband
                                                                    515 E. Las Olas Boulevard, Suite 120
                                                                    Ft. Lauderdale, Florida 33301
                                                                    Michael Eisenband
                                                                    Florida Bar No. 94235
                                                                    Email:
                                                                    MEisenband@Eisenbandlaw.com
                                                                    Telephone: 954.533.4092

                                                                    HIRALDO P.A.
                                                                    Manuel S. Hiraldo, Esq.
                                                                    Florida Bar No. 030380
                                                                    401 E. Las Olas Boulevard
                                                                    Suite 1400
                                                                    Ft. Lauderdale, Florida 33301
                                                                    Email: mhiraldo@hiraldolaw.com
                                                                    Telephone: 954.400.4713

                                                                    Counsel for Plaintiff and the Class




                                                      15
